         Case 1:18-cv-00074-SPW Document 90 Filed 06/05/20 Page 1 of 2



John Heenan
HEENAN & COOK
1631 Zimmerman Trail
Billings, MT 59102
Telephone: (406) 839-9091
john@lawmontana.com

Timothy M. Bechtold
Bechtold Law Firm, P.L.L.C.
PO Box 7051
Missoula, MT 59807
406-721-1435
tim@bechtoldlaw.net

Attorneys for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 L.B.,                                   Cause No. CV 18-74-BLG-SPW-TJC

                           Plaintiff,
      vs.
                                         NOTICE OF APPEAL
 UNITED STATES OF AMERICA,
 BUREAU OF INDIAN AFFAIRS
 and DANA BULLCOMING, agent
 of the Bureau of Indian Affairs sued
 in his individual capacity,

                           Defendants.


      Plaintiff hereby gives notice that she appeals to the Ninth Circuit Court of

Appeals the district court’s Findings and Recommendations, Dkt#60, and Order of
       Case 1:18-cv-00074-SPW Document 90 Filed 06/05/20 Page 2 of 2



Summary Judgment, Dkt#64, which denied Plaintiff’s Motion for Summary

Judgment and granted summary judgment to Defendant United States of America.

     DATED this 5th day of June, 2020.




                                         /s/Timothy M. Bechtold
                                         John Heenan
                                         Attorney for Plaintiffs




                                                                   PAGE 2
